Memorandum Opinion
The defendant, who had been convicted of burglary and released on probation from a criminal commitment to the New Hampshire Hospital, has appealed the revocation of his probation by Goode, J., on the ground of abuse of discretion. There was evidence before the court that the defendant, after his release from the hospital, failed to report to his probation officer, was found in his hotel room with a bottle of whiskey, had made inquiries regarding the purchase of a gun, and did not notify his probation officer of a change in his address. This evidence provided a sufficient basis for the action of the court in revoking the defendant’s probation, and we find no abuse of discretion.

Appeal dismissed; affirmed.